Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated December 10, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
This application contains claims 6-9 and 16-19 drawn to an invention nonelected without traverse in the reply filed on May 3, 2021.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144). 

Claim Objections
Claim 12 has been objected to because of minor informalities.
	The objection of claim 12 has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112
I.	Claims 4 and 5 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  

35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 4 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

II.	Claim 2 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
	The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

III.	Claim 5 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  
	The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 102/103
I.	Claim(s) 1 and 10-15 have been rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Palmore et al. (US Patent Application Publication No. 2016/0215404 A1).

	The rejection of claims 1 and 10-15 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Palmore et al. has been withdrawn in view of Applicant’s amendment.

II.	Claim(s) 1-3 and 10-11 have been rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2012/082717 (‘717).
	The rejection of claims  1-3 and 10-11 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2012/082717 (‘717) has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 4 and 5 have been rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/082717 (‘717) as applied to claims 1-3 and 10-11 above, and further in view of Serov et al. (US Patent No. 9,359,681).
	The rejection of claims 4 and 5 under 35 U.S.C. 103 as being unpatentable over WO 2012/082717 (‘717) as applied to claims 1-3 and 10-11 above, and further in view of Serov et al. has been withdrawn in view of Applicant’s amendment.

II.	Claims 12-15 have been rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/082717 (‘717) as applied to claims 1-3 and 10-11 above, and further in view of JP 2012-112001 (‘001).

	The rejection of claims 12-15 under 35 U.S.C. 103 as being unpatentable over WO 2012/082717 (‘717) as applied to claims 1-3 and 10-11 above, and further in view of JP 2012-112001 (‘001) has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Rejections - 35 USC § 103
I.	Claims 1-3, 10-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/082717 (‘717) in view of Serov et al. (US Patent No. 9,359,681).
Regarding claim 1, WO ‘717 teaches a method for electrochemically reducing carbon dioxide to provide a product, the method comprising:
• contacting the carbon dioxide (= CO2) with an electroreduction catalyst (= a metal porous dendritic structure, such as a copper porous dendritic structure) in an electrochemical cell (= to an electrolytic cell) [page 8, lines 24-32] to form a product (= rapid electrochemical reduction of CO2 to hydrocarbons) [page 10, lines 24-29], and
• applying a potential to the electrochemical cell to form the product (= rapid electrochemical reduction of CO2 to hydrocarbons) [page 10, lines 24-29]; 
wherein the electroreduction catalyst comprises a nanoporous (= the nanopores in the scaling, self-similar structure) [page 20, lines 25-28] Cu-transition metal catalyst (= for example, the metal is selected from the group consisting of zinc, iron, copper, chromium, platinum, gold, silver, cobalt, nickel, tin, combination of transition metal and ionic salts thereof) [page 1, lines 24-26] and 

wherein the product comprises a C2-C3 alkane, a C2-C3 alkene, a C2-C3 alcohol, a C2-C3 carboxylic acid, a C2-C3 aldehyde, or a combination thereof (= unique products can also be produced on the electrode including C2 to C6 hydrocarbons, formate, ethylene, propane and methanol) [page 10, lines 26-28].
The method of WO ‘717 differs from the instant invention because WO ‘717 does not disclose wherein the nanoporous Cu-transition metal catalyst is a nanoporous Cu-Ru catalyst.
	WO ‘717 teaches that the metal of the porous metal dendrite is selected from the group consisting of zinc, iron, copper, chromium, platinum, gold, silver, cobalt, nickel, tin, combinations of transition metals and ionic salts thereof (page 1, lines 24-26; and page 38, claim 27).
	Like WO ‘717, Serov teaches the electroreduction of CO2 (abstract). 
According to various embodiments, the metal and/or metal alloy material may be used as a CO2 trap and/or as an active support and/or catalyst in CO2 electroreduction reaction. In some cases, the metals or metal alloys are selected to produce a catalyst that enables the production of a specific carbon based fuel as the product of a CO2 electroreduction reaction (col. 2, lines 25-31).

Suitable metals include Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Y, Zr, Nb, Mo, Ru, Rh, Pd, Ag, Cd, 
In, Sn, Sb, Hf, Ta, W, Os, Ir, Pt, Au, Tl, Pb, Bi, La, Ce, Pr, Nd, and alloys thereof. Exemplary metal salts include, but are not limited to Mx(NO3)y, MxCly, Mx(SO4)y (where M=Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Y, Zr, Nb, Mo, Ru, Rh, Pd, Ag, Cd, In, Sn, Sb, Hf, Ta, W, Os, Ir, Pt, Au, Tl, Pb, Bi, La, Ce, Pr, Nd). In general, the metal or metals used will be determined by the intended use of the final product. If the product is to be used for electroreduction of CO2, the specific metal or metal alloy may be selected to produce the desired product of the electroreduction reaction. The Hori reference, which is incorporated by reference above, includes a number of tables identifying various carbon fuel products produced by the electroreduction of CO2 on various metals based on the set ups described therein. For example, Pb, Hg, In, Sn, Cd, Tl, and Bi are described as producing formate ion as their major product; Au, Ag, Zn, Pd, and Ga, are described as producing CO as their major product; Cu is described as producing CH4, C2H4 and alcohols in quantitatively reproducible amounts; and while Ni, Fe, Pt, and Ti, are described as not practically giving a continuous product from CO2, they are described as enabling hydrogen evolution. Furthermore, Cu-Ni, Cu-Fe, and CuCd alloys are described as producing CH4, C2H4, and CO; Cu-Ni, Cu-Sn, Cu-Pb, Cu-Zn, and Cu-Cd alloys are described as producing HCOO- and CO; 

Cu-Au alloy is described as producing CH4, C2H4, HCOO-, EtOH, and PrOH-1 ; and Cu-AG alloy is described as producing CO, C2H4, CH3CHO, and C2H3OH. It will be appreciated that the various products of the electroreduction of CO2 can be altered based on the conditions of the reaction as well, for example by selecting aqueous or nonaqueous electrolytes, elevating or decreasing pressure, or temperature. Those of skill in the art will be familiar with Hori or other reference which can provide guidance as to the specific metal or metal alloy and electroreduction conditions that can be 
used to produce the desired product(s). However, it should be appreciated that the presently disclosed methods for forming the metal materials described herein enables additional tailoring of the electroreduction reaction, as the methods enable the production of supporting materials having a highly controllable morphology. Specifically, by selecting the ratio of sacrificial template particles to metal and the size, shape, and even porosity, of the sacrificial template particles, it is possible to both control, select, and fine-tune the internal structure of the final product material. In essence, the disclosed method enables the production of a metallic sponge having as convoluted and tortuous an internal structure as desired. For example, a highly porous open-structure “sponge” may be formed by using larger sacrificial template particles, while a highly convoluted, complex internal structure may be formed by using smaller, more complexly shaped, sacrificial particles, including for example, sacrificial particles of different shapes and/or sacrificial particles which are themselves porous. Moreover, the “density” of the sponge can be selected by altering, for example, the ratio of sacrificial particles to metal salts, the shape of the template particles (i.e. how easily they fit together), or other factors (col. 4, line 24 to col. 5, line 14).

	Serov teaches the electroreduction on RuCu (cols. 9 and 10, Example X).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the nanoporous Cu-transition metal catalyst described by WO ‘717 with wherein the nanoporous Cu-transition metal catalyst is a nanoporous Cu-Ru catalyst because a Cu-Ru alloy is a combination of transitions metals as WO ‘717 had proposed, and is suitable as a catalyst for the electroreduction of CO2 to produce the desired product(s) as taught by Serov.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2164.03).

The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).
	Regarding claim 2, WO ‘717 teaches wherein the electroreduction catalyst comprises nanoparticles having an average particle size of from 10 nm to 500 nm, as determined by scanning electron microscopy (SEM) [= a portion of the dendrite is resolved at least 50 nm, but 30 nm or 10 nm can be preferred] (page 1, lines 21-22; and page 6, lines 14-17: Figures 7 and 8).
	Regarding claim 3, WO ‘717 teaches wherein the nanoparticles have a BET surface area of from 10 m2/g to 40 m2/g (= the BET surface area is at least 20 m2/g) [page 1, lines 18-19].
	Regarding claim 10, WO ‘717 teaches wherein the product comprises ethane, ethylene, or a combination thereof (= unique products can also be produced on the electrode including C2 to C6 hydrocarbons, formate, ethylene, propane, and methanol) [page 10, lines 26-28].
	Regarding claim 11, WO ‘717 teaches wherein the method is selective for the formation of C2-C3 alkanes over methane (= unique products can also be produced on the electrode including C2 to C6 hydrocarbons, formate, ethylene, propane, and methanol) [page 10, lines 26-28].
The method of WO ‘717 differs from the instant invention because WO ‘717 does not disclose such that the C2-C3 alkanes are formed with at least 10 times greater Faradaic efficiency than methane. 

	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because WO ‘717 teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	A process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function, property or characteristic is not explicitly disclosed by the reference (MPEP  § 2116.01).
Regarding claim 15, WO ‘717 teaches wherein the applied potential is from -0.15 V to -1.8 V vs. a reversible hydrogen electrode (= in certain embodiments, potentials can vary from, for example, -.5 V to 3 V vs. SHE) [page 10, lines 22-23].

II.	Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/082717 (‘717) in view of Serov et al. (US Patent No. 9,359,681) as applied to claims 1-3, 10-11 and 15 above, and further in view of JP 2012-112001 (‘001).
	WO ‘717 and Serov are as applied above and incorporated herein.
	Regarding claim 12, the method of WO ‘717 differs from the instant invention because WO ‘717 does not disclose wherein the electrochemical cell is a divided electrochemical cell comprising: a working electrode comprising the electroreduction catalyst in a first cell 

compartment, a counter electrode in a second cell compartment, and a solid electrolyte membrane interposed between the working electrode and the counter electrode, both the first cell compartment and the second cell compartment further comprising an aqueous solution of an electrolyte; wherein contacting the carbon dioxide with the electroreduction catalyst comprises introducing the carbon dioxide into the first cell compartment of the divided electrochemical cell; and wherein applying a potential to the electrochemical cell comprises applying a negative voltage and a positive voltage to the working electrode and the counter electrode, respectively, to reduce the carbon dioxide to form the product.
	Like WO ‘717, JP ‘001 teaches the electrolytic reduction of carbon dioxide to hydrocarbons (abstracts; and ƿ [0001]).
JP ‘001 teaches using a divided electrochemical cell comprising a working electrode comprising the electroreduction catalyst (= a cathode electrode 19) in a first cell compartment (= a cathode tank 16a), a counter electrode (= an anode electrode 25) in a second cell compartment (= an anode tank 16b), and a solid electrolyte membrane (= an ion exchange membrane 21) interposed between the working electrode and the counter electrode (page 9, [00031]; and Fig. 2(a)), both the first cell compartment and the second cell compartment further comprising an aqueous solution of an electrolyte (page 10, [0034] and [0035]); wherein contacting the carbon dioxide with the electroreduction catalyst comprises introducing the carbon dioxide into the first cell compartment of the divided electrochemical cell (= as carbon dioxide and the like are reduced and consumed at the cathode electrode) [pages 8-9, [0030]]; and wherein applying a potential to the electrochemical cell comprises applying a negative 

voltage and a positive voltage to the working electrode and the counter electrode, respectively, to reduce the carbon dioxide to form the product (= - and +:
		
    PNG
    media_image1.png
    202
    272
    media_image1.png
    Greyscale

(Fig. 2(a)).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrolytic cell system described by WO ‘717 with wherein the electrochemical cell is a divided electrochemical cell comprising a working electrode comprising the electroreduction catalyst in a first cell compartment, a 
counter electrode in a second cell compartment, and a solid electrolyte membrane interposed between the working electrode and the counter electrode, both the first cell compartment and the second cell compartment further comprising an aqueous solution of an electrolyte; wherein contacting the carbon dioxide with the electroreduction catalyst comprises introducing the carbon dioxide into the first cell compartment of the divided electrochemical cell; wherein applying a potential to the electrochemical cell comprises applying a negative voltage and a 

positive voltage to the working electrode and the counter electrode, respectively, to reduce the 
carbon dioxide to form the product because an electrolytic cell composed of:

    PNG
    media_image2.png
    200
    264
    media_image2.png
    Greyscale

reduces carbon dioxide to form a product.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Furthermore, the selection of old parts to operate in new environments in order to achieve the same results was held to have been obvious. In re Ross 105 USPQ 237. And the substitution of known equivalent structures was held to have been obvious. In re Ruff 118 USPQ 343 (CCPA 1958).
Regarding claim 13, WO ‘717 teaches wherein the electrolyte comprises an alkali metal 

bicarbonate (= in one embodiment, the electrolyte is selected from a bicarbonate salt (e.g., potassium hydrogen carbonate), sodium chloride, carbonic acid, hydrogen, potassium and methanol) [page 4, lines 15-17].
Regarding claim 14, WO ‘717 teaches wherein the alkali metal bicarbonate is potassium bicarbonate (= in one embodiment, the electrolyte is selected from a bicarbonate salt (e.g., potassium hydrogen carbonate), sodium chloride, carbonic acid, hydrogen, potassium and methanol) [page 4, lines 15-17].

Response to Arguments
Applicant's arguments filed December 10, 2021 have been fully considered but they are not persuasive.
	Applicant states that the ‘717 publication fails to disclose or suggest a nanoporous Cu-Ru catalyst as recited in amended claim 1. To provide this missing feature, the Office cites the '681 patent. However, as noted by the Office, the '681 patent describes a laundry list of possible metals that can be used to form electroreduction catalysts including “Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Y, Zr, Nb, Mo, Ru, Rh, Pd, Ag, Cd, In, Sn, Sb, Hf, Ta, W, Os, Ir, Pt, Au, Tl, Pb, Bi, La, Ce, Pr, Nd, and alloys thereof.” Col. 4, lines 24-26. This broad disclosure encompasses a myriad of potential materials. This disclosure would not have led one of ordinary skill in the art to the particular catalyst recited in amended claim 1 (i.e., a nanoporous Cu-Ru catalyst). Accordingly, the Office has failed to establish a prima facie case of obviousness. 
	In response, a reference may be relied upon for all that it would have reasonably 

suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).
Serov teaches the electroreduction on RuCu (cols. 9 and 10, Example X).

	Applicant states that further, even if a prima facie case of obviousness were established, the specification includes evidence sufficient to rebut the prima facie case through a showing of unexpected results. As described in the specification, the nanoporous Cu-Ru catalyst produces an unexpected blend of reduction products with unexpected efficiency. See page 16, line 23 to page 17, line 9. These results were completely unexpected to one of ordinary skill in the art at the time the instant application was filed.
In response, a process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function, property or characteristic is not explicitly disclosed by the reference (MPEP  § 2116.01).
Furthermore, Applicant’s specification discloses that:
	Electroreduction of carbon dioxide on the nanoporous Cu and nanoporous CuRu catalyst resulted in the product distribution shown in Figures 7 and 8 for the gas and liquid products respectively. The electrochemical activity of both nanoporous Cu and nanoporous CuRu catalysts is typically around 10 mA/cm2. The onset of CO2 reduction was not observed until an applied potential of -0.35 V. At this potential, carbon monoxide and formate were the only CO2 reduction products from both nanoporous Cu and nanoporous CuRu catalyst. A lower onset potential implies lower power requirement for the electrosynthesis process to occur. Generally, more hydrocarbon products are produced on the nanoporous CuRu catalyst compared to 

nanoporous Cu. On nanoporous CuRu, CO reached a maximum efficiency of 13% at -0.65 V while the formation of formate reached 30% at -0.95 V on nanoporous Cu. Ethane is consistently 
produced on the nanoporous CuRu catalysts with an onset at -0.55 V. Significant amounts of ethylene is produced >15 %, at -0.65 V, which is almost 100 mV less overpotential required than typically observed on copper foil surfaces. Ethane is another compound that is not typically formed on Cu catalyst. The conversion of CO2 directly to ethane has only been detected on Fe, Co, and Ni catalysts at high pressures of 50 to 60 atmospheres and large overpotential of -1.65 V. A significant amount of ethane (~5%) was detected at early as -0.55 V, an over 1100 mV advantage over existing catalysts. On nanoporous CuRu, no methane or methanol was observed at any of the applied potentials. Ethanol and propanol were detected in the liquid phase with propanol reaching a maximum efficiency of 6.5%. The onset potential of -0.85 V, one of the lowest onset potential reported for propanol formation (page 16, line 24 to page 17, line 9).

WO ‘717 teaches 	that embodiments of the disclosed subject matter provides rapid electrochemical reduction of CO2 to hydrocarbons at current efficiencies of more than, for example, 100 times more than copper foil per gram. Unique products can also be produced on the electrode including C2 to C6 hydrocarbons, formate, ethylene, propane, and methanol. In one embodiment, ethylene is the primary hydrocarbon produced by the electrolytic cell system (page 10, lines 24-29).
	Serov teaches that in general, the metal or metals used will be determined by the intended use of the final product. If the product is to be used for electroreduction of CO2, the specific metal or metal alloy may be selected to produce the desired product of the electroreduction reaction. The Hori reference includes a number of tables identifying various carbon fuel products produced by the electroreduction of CO2 on various metals based on the set ups described therein (col. 4, lines 30-38). Those of skill in the art will be familiar with Hori or other reference which can provide guidance as to the specific metal or metal alloy and electroreduction conditions that can be used to produce the desired product(s) [col. 4, lines 56-60].
	 There is nothing unexpected of the reduction products when those of ordinary skill in 

the art are familiar with Hori or other reference which can provide guidance as to the specific metal or metal alloy and electroreduction conditions that can be used to produce the desired product(s).
	Furthermore, the testing of the electroreduction catalyst described for its ability to produce an unexpected blend of reduction products with unexpected efficiency is not commensurate in scope with the present claims. The present claims are more generic than what was tested and what was tested was not representative of the overall broadness of what is presently claimed, i.e., the ability to produce an unexpected blend of reduction products with unexpected efficiency only works for what was specifically tested. 

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cole et al. (US Patent Application Publication No. 2014/0027303 A1) is cited to teach a cathode comprising a mixture of copper and ruthenium (page 3, [0030]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        December 26, 2021